Exhibit 10.4

ROYALTY AGREEMENT

BETWEEN

BIOVEST INTERNATIONAL, INC.

AND

VALENS U.S. SPV I, LLC

This Royalty Agreement (this “Agreement”) effective as of December 10, 2007, by
and between BIOVEST INTERNATIONAL, INC., a Delaware corporation (“Biovest”) and
VALENS U.S. SPV I, LLC, (“Valens US”) (collectively the “Parties”).

WITNESSETH:

WHEREAS, Biovest and Valens US entered into a Note Purchase Agreement dated as
of the date hereof (the “Purchase Agreement”);

WHEREAS, Biovest and Valens US wish to enter into this Royalty Agreement
pursuant to and in furtherance of the terms of the Purchase Agreement;

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

ARTICLE 1 — DEFINITIONS

As used herein, the following capitalized terms shall have the following
meanings:

1.1 “Affiliate”, with respect to any Party, shall mean any person or entity
controlling, controlled by, or under common control with such Party. For these
purposes, “control” shall refer to (i) the possession, directly or indirectly,
of the power to direct the management or policies of a person or entity, whether
through the ownership of voting securities, by contract or otherwise or (ii) the
ownership, directly or indirectly, of at least 50% of the voting securities or
other ownership interest of a person or entity.

1.2 “Biovest Biologic Products” shall mean all biopharmaceutical products
including but not limited to monoclonal antibodies, peptides, infectious disease
and cancer vaccines, autologous cancer vaccines such as for non-Hodgkins
lymphoma and renal cell carcinoma, cell-based therapies, stem cells, cytokines,
and viruses produced by mammalian cell culture techniques which are currently
owned, licensed or being developed by Biovest or its subsidiaries or which may
be subsequently acquired or developed by Biovest during the Term of this
Agreement.

1.3 “Effective Date” shall mean the date first written above.

1.4 “Joint Invention” shall mean any invention for which it is determined, in
accordance with applicable law, that both: (i) employees or agents of Valens US
or any other persons obligated to assign such Invention to Valens US, and
(ii) employees or agents of Biovest or any other persons obligated to assign
such invention to Biovest, are joint inventors of such invention.



--------------------------------------------------------------------------------

1.5 “License Revenue” shall mean any and all revenue or other consideration
received by Biovest from a Licensee for Biovest Biologic Products under this
Agreement, including but not limited to, revenue or royalties from sales of
Biovest Biologic Products, upfront revenue, milestone revenue, royalty income,
and the market value at the time of transfer of all non-monetary consideration
such as barter or counter-trade in the country of disposition.

1.6 “Licensee” shall mean any Third Party granted a license by Biovest to
manufacture, sell, or commercialize Biovest Biologic Products pursuant to
Section 3.2 hereof.

1.7 “Net Sales” shall mean the gross amount invoiced for Biovest Biologic
Products sold in arm’s length sales or commercial transactions to a Third Party
by Biovest, its Affiliates or any Third Party which acquired ownership of any
Biovest Biologic Product from Biovest, less deductions for:

(a) commissions, trade, quantity and cash discounts or rebates actually allowed
or given;

(b) credits, allowances or refunds given or made for rejected, outdated or
returned Biovest Biologic Products, if applicable; and

(c) any prepaid or invoiced charges for import or export taxes, insurance or
charges for returnable containers.

1.8 “Party” shall mean Valens US or Biovest and, when used in the plural, shall
mean Valens US and Biovest.

1.9 “Patent” means (i) any unexpired patent (including inventor’s certificates)
which has not been held invalid or unenforceable by a court of competent
jurisdiction from which no appeal can be taken or has been taken within the
required time period, including without limitation any substitution, extension,
registration, confirmation, reissue, re-examination, renewal or any like filing
thereof and (ii) pending applications for patent, including without limitation
any continuation, division or continuation-in-part thereof and any provisional
applications.

1.10 “Territory” shall mean the world.

1.11 “Third Party” means any person or entity other than Valens US, Biovest or
any Affiliate of either Valens US or Biovest.

ARTICLE 2 — REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of Both Parties. Each Party represents and
warrants to the other Party that: (i) it is free to enter into this Agreement;
(ii) in so doing, it will not violate any other agreement to which it is a
party; and (iii) it has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement.

2.2 Representations and Warranties of Biovest. Biovest hereby represents and
warrants that:

(a) Biovest has the right to enter into this Agreement without the consent or
approval of any Third Party;

 

2



--------------------------------------------------------------------------------

(b) Biovest is not aware of any asserted or unasserted claim or demand against
the Biovest Biologic Products;

(c) To the best of Biovest’s knowledge, the Biovest Biologic Products do not
infringe upon any patent or other proprietary rights of any other Third Party;
and

(d) has not entered into any agreement with any Third Party which is in conflict
with the rights granted to Valens US pursuant to this Agreement.

ARTICLE 3 — INTENTIONALLY OMITTED

ARTICLE 4 — ROYALTY PAYMENTS AND REPORTS

4.1 Royalties. Biovest shall pay to Valens US, or its assigns (in addition to
any royalties now being paid, or hereafter to be paid by Biovest to Valens US),
a royalty equal to two and eighty-eight one hundredths (2.88%) percent of the
Net Sales and License Revenue within the Territory from any Biovest Biologic
Products received by Biovest (“Royalties”). For the avoidance of doubt, the
obligation to pay Royalties granted hereby are limited to Net Sales and License
Revenue within the Territory from Biovest Biologic Products and no interest,
royalty right or license is granted to Valens US hereunder with regard to any
Biovest activity other than Biovest Biologic Products. Without limiting the
foregoing, contract cell production and the manufacture or sale of instruments
including automated instruments or disposables of such instruments are expressly
excluded from this Agreement and no Royalty shall be paid with regard thereto.

4.2 Term of Royalty Obligations. The Royalty specified in Section 4.1 above
shall continue for so long as Biovest manufactures, sales, commercializes,
conducts a clinical trial, or licenses any Biovest Biologic Product.

4.3 Payments of Royalties. Royalties shall be paid no later than sixty (60) days
following the end of the calendar quarter during which Net Sales or License
Revenue are invoiced for Biovest Biologic Products (“Royalty Payments”).

4.4 Place of Payment. All Royalty Payments due shall be payable in U.S. Dollars
by wire transfer to a bank account designated by each Party from time to time.
Biovest shall convert all non-U.S. Dollar sales to U.S. Dollars using the
average exchange rates quoted in the Wall Street Journal for the final day of
each month in the relevant period for which the Royalty is being paid. In the
event payment of any Royalties is restricted or prohibited by the laws or
regulations of a particular country, then to the extent of such a restriction
and prohibition, royalties shall be paid to Biovest in that country and in the
currency of said country into an account to be designated by Biovest.

4.5 Taxation of Payments.

(a) Insofar as any payment that is due under this Agreement is subject to any
tax, duty, levy, or other government imposition, the Party receiving the payment
agrees to bear

 

3



--------------------------------------------------------------------------------

any and all such taxes, duties, levies or impositions. Each Party hereby
authorizes the other Party to withhold such taxes, duties, levies or impositions
from the payments in accordance with this Agreement if Biovest or Valens US is
required to do so under the laws of the United States or any country in the
Territory where such taxes, duties, levies or impositions are payable. Whenever
a Party deducts such tax, duty, levy or imposition from any payments due, then
it shall furnish the other Party with a certificate showing the payment of
thereof to the United States or any country in the Territory.

(b) In the event any payments which are due under this Agreement are subject to
value added taxation by any government, then the Party receiving the payment
shall bear such value added tax in full and the Party making the payment shall
be reimbursed therefor. If appropriate, the Party receiving payment may add such
value added taxes to its royalty accounts, provided such value added taxes are
credited against the other Party’s value added tax debt and the other Party is
reimbursed in full with respect thereto. Notwithstanding anything herein to the
contrary, the Party making the payment shall have no liability for any value
added tax directly or indirectly relating thereto.

(c) In the event any payment is subject to a withholding or other income tax in
any country in the Territory, promptly following becoming aware of the
applicability of any such tax, the Party making the payment shall so advise the
other Party. The Party receiving the payment shall have the right to contest
such tax with the appropriate governmental body any such proposed withholding
and the other Party shall provide, at receiving Party’s expense, reasonable
cooperation in any such contest. The Parties shall provide each other with such
receipts or other evidence of any tax withheld as is necessary to claim any
credit or deduction available to it in other jurisdictions. Payments shall only
be reduced for withholding taxes imposed by the jurisdiction out of which the
payment is directly made.

4.6 Interest. All payments due hereunder that are not paid when due and payable
as specified in this agreement shall bear interest at an annual rate equal to
the prime rate (“Prime Rate”) for U.S. dollar deposits in effect from time to
time, as published daily in the Wall Street Journal plus 5%, compounded monthly
from the date due until paid, or at such lower rate of interest as shall then be
the maximum rate permitted by applicable law.

4.7 Right to Documentation. Upon request, Valens US shall have the right to
request reasonable documentation of Biovest’s calculations to determine
Biovest’s Net Sales and/or License Revenue and to request discussion of such
calculations with appropriate representatives of Biovest.

4.8 Records Retention. Biovest, its assignees and Affiliates shall keep complete
and accurate records pertaining to Net Sales and License revenue for a period of
three (3) calendar years after the year in which such sales occurred, and in
sufficient detail to permit Valens US to confirm the accuracy of Royalty
calculations hereunder. Such records shall be available at all reasonable times
for inspection by Valens US or its representatives for verification of Royalty
payments or compliance with other aspects of this Agreement.

4.9 Audit Request. At the request of Valens US, Biovest its Affiliates and
Licensees shall permit an independent, certified public accountant appointed by
Valens US and acceptable to Biovest or its Affiliates or Licensees (as
applicable), at reasonable times and upon reasonable

 

4



--------------------------------------------------------------------------------

notice, to examine those records and all other material documents relating to or
relevant to Net Sales and License Revenue in the possession or control of
Biovest, its Affiliates or Licensees, for a period of three (3) years after such
royalties have accrued, as may be necessary to: (i) determine the correctness of
any report or payment made under this Agreement; or (ii) obtain information as
to the Royalties payable for any calendar quarter in the case of Biovest’s or
its Affiliate’s failure to report or pay pursuant to this Agreement. Said
accountant shall not disclose to Valens US any information other than
information relating to said reports, royalties, and payments. Results of any
such examination shall be made available to both Parties. Valens US shall bear
the full cost of the performance of any such audit, unless such audit
demonstrates underpayment of royalties by Biovest of more than ten percent
(10%) from the amount of the original royalty payment made by Biovest. In such
event, Biovest shall bear the full cost of the performance of such audit.

ARTICLE 5 — CONFIDENTIALITY

5.1 Use of Name. Valens US agrees not to use directly or indirectly Biovest’s
name without Biovest’s prior written consent except as part of its required
filings or in connection with a discussion of the business, as consolidated, of
Valens US. Valens US agrees not to use directly or indirectly Biovest’s name or
information without Biovest’s prior written consent. Notwithstanding the
foregoing, Valens US and Biovest may include an accurate description of the
terms of this Agreement to the extent required under federal or state securities
or other disclosure; and Valens US may use Biovest’s names in various documents
used by AutovaxID, Inc., a Florida Corporation and wholly-owned subsidiary of
Biovest, for capital raising and financing purposes.

5.2 Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that, for the
term of this Agreement and for three (3) years thereafter, the receiving Party
shall keep completely confidential and shall not publish or otherwise disclose
and shall not use for any purpose other than proper performance hereunder any
information furnished to it by the other Party pursuant to this Agreement,
except to the extent that it can be established by the receiving Party by
competent proof that such information:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others; or

 

5



--------------------------------------------------------------------------------

(e) was independently developed by or for the receiving Party by persons not
having access to such information, as determined by the written records of such
party.

ARTICLE 6 — INDEMNIFICATION

6.1 Indemnification by Biovest. Biovest shall defend, indemnify and hold Valens
US, its officers, directors, employees and consultants harmless from and against
any and all Third Party Claims for liability, damages, losses, costs and
expenses (including the costs and expenses of attorneys and other
professionals), at both trial and appellate levels, relating to Biovest’s
activities related to Biovest Biologic Products contemplated under this
Agreement, including, but not limited to, (a) breach of the representations,
warranties and obligations of Biovest hereunder, or (b) any tax, duty, levy or
government imposition on any sums payable by Biovest to Valens US hereunder. The
foregoing indemnification shall not apply to any Claims to the extent caused by
the gross negligence of Valens US.

6.2 Notice. In the event of indemnification under Sections 7.1, Valens US shall:
(i) promptly inform the other Party of the Third Party Claim, (ii) permit the
other Party to assume direction and control of the defense or claims resulting
there from (including the right to settle it at the sole discretion of that
Party), and (iii) cooperate as reasonably requested (at the expense of that
Party) in the defense of the Claim.

6.3 Insurance.

(a) Prior to the first sale of any Biovest Biologic Products by Biovest under
this Agreement, Biovest shall obtain and maintain broad form comprehensive
general liability insurance and licensed product liability insurance with a
reputable and financially secure insurance carrier, subject to approval by
Valens US, to cover such activities of Biovest under this Agreement. Such
insurance shall provide minimum annual limits of liability of $5,000,000 per
occurrence and $5,000,000 in the aggregate with respect to all occurrences being
indemnified under this Agreement. Such insurance policy shall name Valens US as
an additional insured and shall be purchased and kept in force for the period of
ten (10) years after the cessation of sales of all Biovest Biologic Products
under this Agreement.

(b) At Valens US’s request, which shall not be more frequently than annually,
Biovest shall provide Valens US evidence of any insurance obtained pursuant to
this Section 6.3.

ARTICLE 7 — TERM; TERMINATION

7.1 Term. This Agreement shall commence as of the Effective Date and shall
continue for so long as Biovest manufactures, sales, commercializes, conducts a
clinical trial, or licenses any Biovest Biologic Product.

7.2 Surviving Obligations. This Agreement and the obligations set forth herein
shall be binding on the survivor of any merger or consolidation of Biovest or
further shall be binding on any purchaser from Biovest of the assets
constituting any Biovest Biologic Product.

 

6



--------------------------------------------------------------------------------

ARTICLE 8 — MISCELLANEOUS PROVISIONS

8.1 Relationship of Parties. Nothing in this Agreement is or shall be deemed to
constitute a partnership, agency, employee or joint venture relationship between
the Parties. No Party shall incur any debts or make any commitments for the
other, except to the extent, if at all, specifically provided herein.

8.2 Assignment. Except as otherwise provided herein, neither this Agreement nor
any interest hereunder shall be assignable by any Party without the prior
written consent of the other, which approval is not to be unreasonably withheld;
provided, however, that either Party may assign this Agreement to any
wholly-owned subsidiary or to any successor by merger or sale of substantially
all of its assets to which this Agreement relates in a manner such that the
assignor shall remain liable and responsible for the performance and observance
of all its duties and obligations hereunder. This Agreement shall be binding
upon the successors and permitted assigns of the parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any assignment not in accordance with this Section 9.2 shall be null
and void.

8.3 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instructions, documents and agreements, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

8.4 Force Majeure. Neither Party shall be liable to the other for loss or
damages nor shall have any right to terminate this Agreement for any default or
delay attributable to any act of God, flood, fire, explosion, strike, lockout,
labor dispute, shortage of raw materials, casualty, accident, war, revolution,
civil commotion, act of public enemies, blockage or embargo, injunction, law,
order, proclamation, regulation, ordinance, demand or requirement of any
government or subdivision, authority or representative of any such government,
or any other cause beyond the reasonable control of such Party, if the Party
affected shall give prompt notice of any such cause to the other Party. The
Party giving such notice shall thereupon be excused from such of its obligations
hereunder as it is thereby disabled from performing for so long as it is so
disabled and for thirty (30) days thereafter. Notwithstanding the foregoing,
nothing in this Section 9.4 shall excuse or suspend the obligation to make any
payment due hereunder in the manner and at the time provided.

8.5 No Trademark Rights. Except as otherwise provided herein, no right, express
or implied, is granted by this Agreement to use in any manner the name “Autovax”
“AutovaxID” or “Biovest” or any other trade name or trademark of the other party
in connection with the performance of this Agreement.

8.6 Public Announcements. Except as required by law, neither Party shall make
any public announcement concerning this Agreement or the subject matter hereof
without the prior written consent of the other, which shall not be unreasonably
withheld. In the event of a required public announcement, the Party making such
announcement shall provide the other with a copy of the proposed text prior to
such announcement.

8.7 Notices. Any notice required or permitted to be given or delivered hereunder
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been properly served if: (a) delivered personally,
(b) delivered by a recognized overnight courier

 

7



--------------------------------------------------------------------------------

service instructed to provide next-day delivery, (c) sent by certified or
registered mail, return receipt requested and first class postage prepaid, or
(d) sent by facsimile transmission followed by confirmation copy delivered by a
recognized overnight courier service the next day. Such notices, demands and
other communications shall be sent to the addresses set forth below, or to such
other addresses or to the attention of such other person as the recipient Party
has specified by prior written notice to the sending Party. Date of service of
such notice shall be: (i) the date such notice is personally delivered or sent
by facsimile transmission (with issuance by the transmitting machine of
confirmation of successful transmission), (ii) three days after the date of
mailing if sent by certified or registered mail, or (iii) one day after date of
delivery to the overnight courier if sent by overnight courier. Unless otherwise
specified in writing, the mailing addresses of the Parties shall be as described
below:

 

  (a) If to Biovest, addressed to:

Steve Arikian, M.D.

CEO and President

Biovest International, Inc.

Suite 350

324 South Hyde Park Ave.

Tampa, Florida, 33606

 

  (b) If to Valens US, addressed to:

Valens US SPV I, Ltd.

c/o Valens Capital Management LLC

335 Madison Avenue

10th Floor

New York, New York 10017

Attention: Portfolio Services

Facsimile: 212-581-5037

with a copy to:

Scott J. Giordano, Esq.

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Facsimile: 212-407-4990

8.8 Amendment. No amendment, modification or supplement of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party. This Agreement may be executed in a
series of counterparts, all of which, when taken together, shall constitute one
and the same instrument.

8.9 Waiver. No provision of this Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by the waiving Party.

 

8



--------------------------------------------------------------------------------

8.10 Dispute Resolution.

(a) Senior Officials. The Parties recognize that a bona fide dispute as to
certain matters may from time to time arise during the term of this Agreement
which relates to either Party’s rights and/or obligations hereunder. In the
event of the occurrence of such a dispute, either Party may, by notice to the
other Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within thirty (30) days after such notice is received. Said
designated senior officials are as follows:

 

For Valens US:    Eugene Grin For Biovest:    Steve Arikian M.D.

In the event the designated senior officials are not able to resolve such
dispute within the thirty (30) day period, either Party may invoke the
provisions of Section 8.10(b).

(b) In the event of any dispute, difference or question arising between the
Parties in connection with this Agreement, the construction thereof, or the
rights, duties or liabilities of either Party, and which dispute cannot be
amicably resolved by the good faith efforts of both Parties, then such dispute
shall be resolved by binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitration panel
shall be composed of three arbitrators, one of whom shall be chosen by Biovest,
one by Valens US, and the third by the two so chosen. If both or either of
Valens US and/or Biovest fails to choose an arbitrator or arbitrators within
fourteen (14) days after receiving notice of commencement of arbitration or if
the two arbitrators fail to choose a third arbitrator within fourteen (14) days
after their appointment, the then President of the American Arbitration
Association shall, upon the request of both or either of the Parties to the
arbitration, appoint the arbitrator or arbitrators required to complete the
board or, if he shall decline or fail to do so, such arbitrator or arbitrators
shall be appointed by the New York office of the American Arbitration
Association. The decision of the arbitrators shall be by majority vote and, at
the request of either Party, the arbitrators shall issue a written opinion of
findings of fact and conclusions of law. Costs shall be borne as determined by
the arbitrators. Unless the Parties to the arbitration shall otherwise agree to
a place of arbitration, the place of arbitration shall be at New York, New York,
U.S.A. The arbitration award shall be final and binding upon the Parties to such
arbitration and may be entered in any court having jurisdiction.

8.11 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware.

8.12 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

8.13 Entire Agreement of the Parties. This Agreement constitutes and contains
the entire understanding and agreement of the Parties and cancels and supersedes
any and all prior negotiations, correspondence, understandings and agreements,
whether oral or written, between the Parties respecting the subject matter
hereof.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized officer as of the day and year first above written.

 

BIOVEST INTERNATIONAL, INC. By:  

/s/ Steve Arikian

Name:   Steve Arikian, M.D. Title:   CEO and Chairman VALENS U.S. SPV I, LLC By:
 

Valens Capital Management, LLC,

its investment manager

By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory